Citation Nr: 0007705	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, for accrued benefit purposes.

2.  Entitlement to an evaluation in excess of 30 percent for 
generalized cysts, for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1969, 
and died on November [redacted], 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 1998.  A statement of the case was issued in 
June 1998, and a substantive appeal was received in July 
1998.  

The peripheral neuropathy issue is addressed by the Board in 
the remand portion of this decision. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997.

2.  At the time of the veteran's death, there were claims 
pending on the issues of entitlement to service connection 
for peripheral neuropathy and entitlement to an evaluation in 
excess of 30 percent for generalized cysts. 

3.  Prior to the veteran's death, his service-connected 
generalized cysts resulted in crusting over much of his body, 
scars from previously excised cysts, and a foul smelling 
drainage.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent 
evaluation for generalized cysts, for accrued benefits 
purposes, have been met.  38 U.S.C.A. § 1155, 5107, 5121 
(West 1991); 38 C.F.R. § 4.118 Diagnostic Codes 7899-7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on November [redacted], 1997.  At the time of 
his death, he had initiated and completed appeals from denials 
of his claims of entitlement to service connection for 
peripheral neuropathy and entitlement to an evaluation in 
excess of 30 percent for generalized cysts.  Although the 
veteran's appeals terminated with his death, Congress has set 
forth a procedure for a qualified survivor to carry on, to a 
limited extent, a deceased claimant's claim for VA benefits 
by submitting a timely claim for accrued benefits.  38 
U.S.C.A. § 5121; See Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  In the present case, the appellant (the veteran's 
widow) has advanced essentially the same service connection 
claims (for accrued benefit purposes) which were pending at 
the time of the veteran's death.  

I.  Increased Evaluation for Generalized Cysts

Service connection for post-operative cysts, back and thigh, 
was granted in June 1978, and a noncompensable evaluation was 
assigned, effective March 1978.  This decision was based on 
service medical records that noted that the veteran had a 
number of cysts removed in service.  During an Informal 
Hearing held in August 1980, the veteran was examined and 
found to have recurring cysts.  Based on this finding, the 
RO, in June 1980, increased the evaluation to 10 percent, 
effective January 1980, and re-characterized the disability 
as generalized cysts.  In July 1992, the RO increased the 
evaluation to 30 percent, effective October 1988, based on a 
VA examination report that noted that the veteran had 
multiple cysts on the face, ears, retroauricular area and 
legs, with indurated nodules, some crusted, some with foul 
smelling clear drainage on the face and ears.  The 30 percent 
evaluation was still in effect at the time of the veteran's 
death in November 1997.

A November 1996 VA examination report noted that the veteran 
had a history of "large drainage painful cysts," several of 
which had been drained and excised, only to return.  He had 
also taken antibiotics to treat the problem.  His current 
complaints consisted of pain and tenderness at the cyst 
sites, with swelling and drainage of foul smelling material 
that he found very embarrassing.  He further complained of 
pain in the ears, and of embarrassing scars.  The examiner 
detected a 3cm by 2cm keloid-like cyst on the right earlobe, 
several large crusted cysts and nodules on the face, and 
"axe pick" scars on the cheeks, legs, chest and back.  In 
addition, he had a "4 cm by 2 cm area of erythema and 
induration with cystic head" in the groin.  The examiner 
characterized the lesions as "large inflamed cysts that are 
tender and erythematous with crusts," and noted that the 
veteran was embarrassed to go out because of the foul smell 
of the draining cysts and the ugliness of the cysts on his 
face and ears.  The diagnosis was multi-epidermal cysts and 
nodulistic acne changes consistent with chloracne.

VA treatment records from November 1996 noted that the 
veteran had lesions on the face, chest, back, extremities, 
and groin area.  The diagnosis was multiple epidermal cysts, 
recurrent and draining.  Private treatment records from July 
1997 noted that the veteran sought treatment for repeated 
sebaceous cysts.  He further complained of additional growths 
in the parotid area that he had first noticed in February of 
that year.  By August 1997, these were suspected to be 
lymphoma, and a diagnosis of non-Hodgkin's lymphoma was 
confirmed by correspondence dated in October 1997.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran's generalized cysts have been evaluated by 
analogy to eczema.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7806, a 50 percent evaluation is the maximum contemplated 
evaluation for eczema, and is warranted when the disability 
is manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  A 30 percent evaluation is 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  

Following a careful review of the evidence, the Board finds 
that the negative evidence and the positive evidence are in a 
state of equipoise on the question of the appropriate rating 
for the service-connected generalized cysts.  The medical 
evidence indicates that, prior to the veteran's death, he had 
crusting cysts over much of his body, and he was embarrassed 
to go out in public because of the ugliness of the cysts, the 
scars from previously excised cysts, and the foul smelling 
drainage.  Given these symptoms, a reasonable doubt arises as 
to whether a 30 percent or a 50 percent evaluation is 
warranted for generalized cysts.  Under 38 C.F.R. § 3.102, 
when reasonable doubt arises, "such doubt will be resolved 
in favor of the claimant."  Accordingly, the Board concludes 
that a 50 percent evaluation is warranted for generalized 
cysts.  


ORDER

Entitlement to a 50 percent evaluation for generalized cysts, 
for accrued benefits purposes, is warranted.  To this extent, 
the appeal is granted.  


REMAND

Preliminary review of the remaining issue reveals the need 
for additional review by the RO prior to the Board's 
appellate review. 

The veteran's claim was initially described by the veteran's 
local representative as for a bilateral foot condition 
secondary to herbicide exposure.  The RO apparently 
interpreted this as a claim for peripheral neuropathy.  
Although the matter was further confused by the 
representative's subsequent reference to tinea pedis, the RO 
responded that the issue being considered was only for 
peripheral neuropathy.  

The veteran's died from lymphoma, and service connection for 
the cause of his death was established pursuant to certain 
presumptions for veterans who served in Vietnam during 
certain time periods.  Evidence associated with the treatment 
for the veteran's lymphoma reveal that this disease had 
apparently led to lesions of the spine which caused weakness 
and perhaps a degree of paralysis in the lower extremities.  
The veteran's national representative had duly noted this 
sequence of events and has advanced an argument to the effect 
that the veteran's claim based on his lower extremities 
(viewed by the RO as a peripheral neuropathy claim) should be 
viewed as encompassing the leg weakness and paralysis which 
was determined to be related to the lymphoma.  It does not 
appear that this theory has been considered by the RO, and 
the Board is of the opinion initial RO consideration is 
required before the Board can properly proceed with appellate 
review of this issue. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims files 
and formally determine whether the 
veteran's claim of entitlement to service 
connection for lower extremity disability 
should be effectively viewed as a claim 
of entitlement to service connection for 
lymphoma in light of the medical evidence 
showing spinal lesions associated with 
the lymphoma.  If so, the RO should 
adjudicate the underlying service 
connection claim for accrued benefit 
purposes.  

2.  If the benefit sought remains denied, 
the RO should furnish the appellant and 
her representative with a supplemental 
statement of the case and afford them an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to clarify the issue and to 
afford the appellant due process of law.  The appellant and 
her representative are free to submit additional 


evidence and argument in support of her appeal. 


		
              ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

